Order entered November 6, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01042-CV

                          TEXAS INSTRUMENTS, INC., Appellant

                                               V.

                              ALESSANDRO UDELL, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-03191

                                           ORDER
       We GRANT appellant’s November 4, 2014 unopposed second motion for an extension

of time to file a brief. Appellant shall file its brief by December 9, 2014. We caution appellant

that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE